Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                November 03, 2015

The Court of Appeals hereby passes the following order:

A16A0073. KNEZEVIC et al. v. SCBT.

      It appearing that the parties to this appeal have resolved all issues between
them and it further appearing that in the trial court the APPELLANTS have
withdrawn and dismissed with prejudice any and all claims, motions or appeals
pending below relating to APPELLANTS’ “Appeal to Order to Motion to Set Aside
Judgement by Default and Amended Motion to Set Aside Default Judgment,” the
appeal in the above-styled case is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                                                           11/03/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.